Citation Nr: 1034419	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-05 499	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left arm disability, 
to include as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a left leg disability, 
to include as secondary to a service-connected left knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected left 
knee disability.

4.  Entitlement to service connection for a lower back 
disability, to include as secondary to a service-connected left 
knee disability.

5.  Entitlement to service connection for a left hand disability, 
to include as secondary to a service-connected left knee 
disability.

6.  Entitlement to service connection for a left wrist 
disability, to include as secondary to a service-connected left 
knee disability.

7.  Entitlement to service connection for a left elbow 
disability, to include as secondary to a service-connected left 
knee disability 

8.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected left 
knee disability.

9.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
major depressive disorder, generalized anxiety disorder, and 
organic brain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1956.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied the 
Veteran's petition to reopen the previously denied claim for 
service connection for a lower back disability as new and 
material evidence had not been submitted and denied entitlement 
to service connection for left hand, arm, wrist, leg, shoulder, 
elbow, and ankle disabilities, and a nervous disability.

The Veteran testified before the undersigned at an August 2008 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

In August 2008, the Board granted the Veteran's petition to 
reopen the claim for service connection for a lower back 
disability and remanded that claim and all other matters on 
appeal for further development.

In its August 2008 decision and remand, the Board listed several 
of the issues on appeal as being entitlement to service 
connection for arthritis of the hands, arms, legs, shoulders, 
elbows, and ankles.  The agency of original jurisdiction has 
listed the issues variously as involving unspecified hands, arms, 
legs, shoulders, and elbows.  However, the Veteran's December 
2004 claim (VA Form 21-4138) and the rating sheet accompanying 
the March 2005 rating decision reveal that his claim and the RO's 
decision only involved the left side of his body (i.e. left arm, 
leg, shoulder, hand, wrist, elbow, and ankle).  Therefore, the 
issues on appeal have been re-characterized as listed above.

Although the Veteran's initial October 2004 claim for service 
connection was characterized as for "nerves", the United States 
Court of Appeals for Veterans Claims (Court) has held that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the 
Board has characterized the issue as a claim for entitlement to 
service connection for a psychiatric disability, to include PTSD, 
major depressive disorder, generalized anxiety disorder, and 
organic brain syndrome.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

In August 2010, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lower back, 
left hand, wrist, elbow, and ankle disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a current left arm disability.

2.  The Veteran does not have a current left leg disability.

3.  The Veteran does not have a current left shoulder disability.

4.  The Veteran's current psychiatric disability is the result of 
an in-service disease or injury.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009). 

2.  The criteria for service connection for a left leg disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.303, 3.310. 

3.  The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.303, 3.310. 

4.  The criteria for service connection for a psychiatric 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

As the Board is granting the claim for service connection for a 
psychiatric disability, the claim is substantiated, and there are 
no further VCAA duties as to that issue.  Wensch v. Principi, 15 
Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As for the claims for service connection for left arm, leg, and 
shoulder disabilities, under the VCAA, VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2004, the RO 
notified the Veteran of the evidence needed to substantiate his 
claims for service connection for left arm, leg, and shoulder 
disabilities on a direct incurrence basis.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the December 2004 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in a June 2009 letter.  The timing deficiency with regard to this 
letter was cured by readjudication of the claims in a June 2010 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007). 
 
The Veteran did not receive any pre-adjudication notice of the 
evidence needed to substantiate his service connection claims on 
a secondary basis.  However, he was notified of this information 
in a February 2006 statement of the case.  Such a post-decisional 
document could not serve to provide legally compliant VCAA 
notice.  Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It should, 
however, have served to put the Veteran on notice as to what 
evidence was required and he had years during which to submit 
additional evidence and argument. 

To the extent that the Veteran was not provided with pre-
adjudication notice of some of the information required by the 
VCAA for his service connection claims, prejudicial error occurs 
in the context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was defective 
and (2) how the lack of notice and evidence was prejudicial or 
affected the essential fairness of the adjudication.  Id.  See 
also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the Board is denying the claims for service 
connection for left arm, leg, and shoulder disabilities because 
there is no evidence that the Veteran has been diagnosed as 
having current arm, leg, and shoulder disabilities, and the 
denials are not based on a lack of a relationship between a 
current disability and a service-connected disability.  
Therefore, no showing of prejudice has been made here.
 
The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of 
the identified post-service VA treatment records and private 
medical records.  In addition, he was afforded a VA examination 
for left leg and shoulder disabilities.

A November 2007 VA orthopedic surgery consultation note reveals 
that the Veteran reported that he was retired and "on 
disability."  Also, a July 2009 psychiatric examination report 
from Dr. Dar indicates that the Veteran reported that he was 
receiving Social Security Administration (SSA) disability 
benefits for an unspecified disability.  However, at the time of 
the November 2007 VA orthopedic surgery consultation and the July 
2009 psychiatric examination, the Veteran was 73 and 75 years 
old, respectively.  Therefore, any SSA benefits that he would 
have been receiving were "old age" benefits and not disability 
benefits.  42 U.S.C.A. § 402 (West 2002).  Any such records are 
not relevant to the Veteran's service connection claims and need 
not be obtained.

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.
The Veteran was not afforded a VA examination for a left arm 
disability.  As discussed below, there is no evidence that the 
Veteran has been diagnosed as having a current left arm 
disability and no evidence of any left arm symptoms that may be 
related to a disease or injury in service.  A VA examination is 
therefore not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen, except that it will 
not concede aggravation unless a baseline for the claimed 
disability can be established prior to any aggravation.  
38 C.F.R. § 3.310(b).  Because service connection for left arm, 
leg, and shoulder disabilities is being denied because there is 
no evidence of current disabilities, it is not necessary to 
determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Left Arm, Leg, and Shoulder Disabilities

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of 
the condition at some time during the appeals period.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).

In this case, there is no medical evidence of current left arm, 
leg, or shoulder disabilities.  A January 2009 VA examination 
report reveals that the Veteran denied shoulder pain or any other 
shoulder problems and that he did not report any left leg 
symptoms.  X-rays revealed that the tibia and fibula were normal 
and he was not diagnosed as having any left shoulder or left leg 
disabilities.  Furthermore, there is no evidence of any diagnosed 
left arm disability or symptoms of any such disability and 
neither the Veteran nor his representative have alluded to the 
existence of any such evidence.  

There is evidence of left leg weakness, bruising, and swelling, 
however these findings were reported in connection with treatment 
for the already service connected left knee disability.  An 
additional disability of the left leg has never been identified.  
Furthermore, although the Veteran has reported left leg and 
shoulder pain on several occasions, pain without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
There is no other evidence of current left arm, leg, or shoulder 
disabilities.  Therefore, current disabilities have not been 
demonstrated.  McClain, 21 Vet. App. at 321.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claims.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claims for service connection 
for left arm, leg, and shoulder disabilities must be denied.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
at 55-57.

Psychiatric Disability

The Veteran's medical records indicate that he has been diagnosed 
as having various psychiatric disabilities.  For example, a 
December 2008 VA examination report indicated a diagnosis of 
major depressive disorder.  Furthermore, he has reported on 
several occasions, including during the December 2008 VA 
examination, that he participated in the off-shore bombardment of 
the Korean coast while stationed aboard the USS Wren during the 
Korean War in 1953.  He has also reported on several occasions 
that he was responsible for passing gun powder up to the gun 
mounts while stationed aboard the ship, and that during that time 
he witnessed the crash of a damaged plane into the ship and was 
told to "cut the throat" of any enemy he encountered.

The Veteran's service personnel records reveal that he served 
aboard the USS Wren from March 1953 to June 1956 and that he 
served in the Korean Combat Zone from October to December 1953 
and January to February 1954.  The Veteran is competent to report 
in-service stressors, including participation in combat, and his 
reports are consistent with the circumstances of his service.  
See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  
Therefore, the Veteran's in-service psychiatric stressors are 
conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each 
disabling condition for which a veteran seeks service connection 
must be considered on the basis of the places, types, and 
circumstances of his service, as shown by the evidence).  Thus, 
there is evidence of current psychiatric disabilities and in-
service stressors.

As for the etiology of the Veteran's psychiatric disability, the 
December 2008 VA examination report includes an opinion that the 
Veteran's currently diagnosed major depressive disorder was 
likely ("as least as likely as not") caused by or a result of 
his active service.  This opinion was based on the Veteran's 
report of an in-service traumatic event (i.e. bombarding the 
Korean coast) and the fact that he manifested minimal to mild 
symptoms of posttraumatic stress upon assessment.  

The psychologist who conducted the December 2008 VA examination 
further explained that reactions to traumatic experiences  
frequently included depressive and anxiety symptoms and that such 
reactions may have a delayed onset, as was the case with the 
Veteran.  He most likely initially experienced an adjustment 
disorder with mixed anxiety and depression associated with the 
trauma that he experienced during his service in Korea.  Over 
time, his psychiatric symptoms had become primarily depressive in 
nature, and resulted in the currently diagnosed major depressive 
disorder.

As the December 2008 opinion is accompanied by a rationale, was 
based upon a review of the Veteran's claims file and his reported 
history, and is consistent with the evidence of record, it is 
entitled to substantial probative weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed). 

The only medical opinion as to the etiology of the Veteran's 
currently diagnosed major depressive disorder is that it is 
related to service.  As the weight of the evidence indicates that 
the Veteran's psychiatric disability is related to his in-service 
stressors and resolving reasonable doubt in his favor, service 
connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 
C.F.R. § 3.303.

The Board notes that the Veteran has claimed service connection 
for PTSD and that he has been diagnosed as having PTSD based upon 
claimed in service stressors.  As discussed above, however, the 
Veteran's claim encompasses all of his diagnosed psychiatric 
disabilities.  See Clemons, 23 Vet. App. at 1.  In light of the 
fact that the Board is granting service connection for a 
psychiatric disability and both diagnosed conditions are rated 
according to the General Rating Formula for Mental Disorders (38 
C.F.R. § 4.130, Diagnostic Codes 9201-9440), a separate 
discussion as to the Veteran's PTSD is unnecessary.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 
(4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2009); see 
also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) 
(regarding whether separate ratings would ever be warranted for 
variously diagnosed psychiatric disabilities). 


ORDER

Entitlement to service connection for a left arm disability is 
denied.

Entitlement to service connection for a left leg disability is 
denied.

Entitlement to service connection for a left shoulder disability 
is denied.

Entitlement to service connection for a psychiatric disability is 
granted.


REMAND

The January 2009 VA examination report reveals that the Veteran 
has been diagnosed as having degenerative disk disease of the 
lumbosacral spine with disk space narrowing at L5-S1 and 
degenerative joint disease of the left hand, wrist, elbow, and 
ankle.  Therefore, current lower back and left hand, wrist, 
elbow, and ankle disabilities have been demonstrated.

During the August 2008 hearing, the Veteran testified that he 
began to have back problems in service  while lifting powder and 
that he had experienced back problems ever since service.  He 
also testified that he experienced frostbite in is hands while in 
service.  

In its August 2008 remand, the Board instructed the AOJ to 
schedule the Veteran for a VA examination to determine the 
etiology of any back disability and any multiple joint arthritis 
if evidence was received which suggested a link between such 
disabilities and a service-connected disability or a disease or 
injury in service.  The examiner was instructed to opine as to 
whether any such disabilities had their onset in service or 
whether a relationship existed between any such disabilities and 
service or the Veteran's service-connected left knee disability.

The Veteran was afforded a VA examination in January 2009 and was 
diagnosed as having degenerative disk disease of the lumbosacral 
spine with disk space narrowing at L5-S1 and degenerative joint 
disease of the left hand, wrist, elbow, and ankle.  The physician 
who conducted the examination opined that the currently diagnosed 
lower back, left hand, wrist, elbow, and ankle disabilities were 
not caused by the Veteran's service-connected traumatic arthritis 
of the left knee.  This opinion was based on the fact that there 
was no documented injury or disability of the lower back, left 
ankle, elbow, wrist, or hand in service.  The Veteran's 
erythrocyte sedimentation rate was high, which was indicative of 
generalized osteoarthritis that was not due to left knee 
traumatic arthritis.  Overall, he had generalized osteoarthritis 
of the lower back, left hand, wrist, elbow, and ankle which was 
more likely due to degeneration from aging.

The January 2009 VA examination is inadequate because the 
examiner only provided an opinion as to whether a relationship 
existed between the Veteran's lower back, left hand, wrist, 
elbow, and ankle disabilities and his service-connected left knee 
disability.  While the examiner's rationale seems to allude to 
whether a relationship existed between the currently diagnosed 
disabilities and service, no explicit opinion was provided as to 
whether such disabilities had their onset in service or were 
related to a disease or injury in service.

To the extent that an opinion was provided as to whether a 
relationship existed between the currently diagnosed disabilities 
and the Veteran's service-connected left knee disability, the 
opinion was limited to whether the lower back, left hand, wrist, 
elbow, and ankle disabilities were "caused" by the service-
connected left knee disability.  However, service connection may 
also be granted for a disability that is "aggravated" by a 
service-connected disability and no opinion has been provided as 
to any possible aggravation.  38 C.F.R. § 3.310.

The January 2009 VA examination is also inadequate because the 
examiner did not consider the Veteran's report of frostbite of 
his hands in service or his report of back problems in service 
and in the years since service.  Rather, the examiner's opinion 
was based on the absence of any evidence of treatment for lower 
back, left hand, wrist, elbow, or ankle symptoms in the Veteran's 
service treatment records.  The Veteran is competent to report in 
service back and hand injuries and his history of back symptoms.  
See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  

A medical opinion based solely on the absence of documentation in 
the record is inadequate and a medical opinion is inadequate if 
it does not take into account the Veteran's reports of symptoms 
and history (even if recorded in the course of the examination).  
Dalton v. Peake, 21 Vet. App. 23 (2007).  

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Furthermore, the Veteran has not been provided specific notice of 
the information and evidence that is necessary to substantiate a 
claim for service connection on a secondary basis in accordance 
with the VCAA.  Therefore, such notice should be provided upon 
remand.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter 
that provides him with notice as to the 
information and evidence that is required 
to substantiate a claim for secondary 
service connection. 

2.  After any additional evidence has been 
submitted by the Veteran and associated 
with his claims folder, the claims folder 
should be forwarded to the examiner who 
provided the January 2009 VA examination.  
The examiner should review the claims 
folder and opine as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
current lower back disability had its onset 
in service or in the year immediately after 
service, is related to his in-service lower 
back condition, or is otherwise the result 
of a disease or injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current left hand disability had 
its onset in service or in the year 
immediately after service, is related to 
in-service left hand frostbite, or is 
otherwise the result of a disease or injury 
in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current left wrist, elbow, and 
ankle disabilities had their onset in 
service or in the year immediately after 
service or are related to a disease or 
injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current lower back, left hand, 
wrist, elbow, and ankle disabilities were 
either caused or aggravated (made worse) by 
his service-connected left knee disability.  
The examiner should quantify the amount of 
any aggravation, if possible.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report in-service lower back 
and left hand injuries, his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner who conducted the January 
2009 VA examination is unavailable, the 
Veteran should be afforded a new VA 
examination to obtain the necessary 
opinions.

3.  The AOJ should review the 
opinion/examination report to ensure that 
it contains the information requested in 
this remand and is otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. 
Thereafter, the case should be returned to 
the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


